Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are pending. Claims 1-17 have been examined. Claims 1-17 have been allowed. 

Examiner’s Comments: The Applicant requested for consideration of NPL reference cited in item AG of Form PTO-1449 of the IDS of June 20, 2018, which included a partial English translation, in a Transmittal Letter filed on 12/20/2021. Item AG in this IDS is Yamamoto, “Direct Solvers for Sparse Linear Systems” Journal of the Japan Society for Computational Engineering and Science, Vo. 11, No. 4, October 31, 2006, pp. 14-18. There is a submitted NPL with a partial English translation writing: Sparse Linear Direct Sovers, Vol. 0 No. 0 pp. 1234-1238. The NPL appears to be different from the listed item AG in this IDS.  Since the entered document in the IDS does not match and is different from the actual submitted document, this document is not being considered by the Examiner.  Applicant is advised to correctly file a new IDS with proper identifying document and entry on ODS matching the document in a QPIDs to have it considered.

Allowable Subject Matter
Claims 1-17 are allowed (See previous Notice of Allowability). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148